DETAILED ACTION
Claims 1 and 11 are amended. Claims 9, 19, and 21-50 are cancelled. Claims 1-8, 10-18, 20, 51, and 52 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1 and 11 are satisfactory to overcome the rejections under 35 U.S.C. §103 directed to the claims in the previous Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control circuitry” and “input circuitry” in claim 11-15, 18, and 52.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-18, 20, 51, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,456 B3 (hereinafter “reference patent”) in view of Kam et al. (US 2017/0031652 A1; hereinafter Kam). 

Instant Application
U.S. Patent No. 10,990,456 B2
Claim
Limitation
Claim
Limitation
1
A method for facilitating communications using application programming interfaces ("APIs"), the method comprising: 

generating for display, by control circuitry of a device, a user interface on a display screen; 

while the user interface is displayed, receiving, by the control circuitry of the device, a command; 

in response to receiving the command, capturing, by the control circuitry of the device, an image of the user interface; 

generating, at the device, an application programming interface ("API") request for interpreting the command, wherein the API request includes the captured image of the user interface; 

transmitting, by the control circuitry of the device, via a network, the API request including the captured image of the user interface from the device to a server remote from the device; 

caching, by the control circuitry of the device, the captured image of the user interface in the API request; and 

receiving, by the control circuitry of the device, an API response from the server to the API request, wherein the API response is customized by the server based on the captured image of the user interface.

A method for facilitating communications using application programming interfaces ("APIs"), the method comprising: 
receiving, from a device, via a network, by control circuitry of a server, an application programming interface ("API") request for interpreting a command, wherein the API request includes an image of a user interface as displayed on a display screen of the device when the command was received, wherein the server is remote from the device; 

caching, by the control circuitry, at the server, the image in the API request; 

determining, by the control circuitry of the server, a command response based on the command and the image; 

generating, by the server, an API response based on the command response; and 

transmitting, from the server, via the network, the API response to the device.

The method of claim 1 wherein the API response is customized based on the image.

The method of claim 1, wherein the API response is customized based on the image by: 


determining an object in the image; 



generating the API response based on the context.

The method of claim 1, wherein determining the command response based on the command and the image further comprises: 

determining an object in the image; 

determining a context for the user interface based on the object; and 

customizing the command response based on the context.

The method of claim 2, wherein the object in the image is determined by: 

determining boundaries of objects in the image; 

matching the boundaries of objects to a user interface template of a plurality of user interface templates, wherein each of the plurality of user interface templates corresponds to a respective context; and 


determining the context for the user interface based on the respective context for the user interface template.
3
The method of claim 2, wherein the object in the image is determined by: 

determining boundaries of objects in the image; 

matching the boundaries of objects to a user interface template of a plurality of user interface templates, wherein each of the plurality of user interface templates corresponds to a respective context; and 

determining the context for the user interface based on the respective context for the user interface template.
4
The method of claim 1, wherein the API response is customized based on the image by: 


determining an object in the image; 

determining a position of the object in the user interface; and 

generating the API response based on the position.

The method of claim 1, wherein determining the command response based on the command and the image further comprises: 

determining an object in the image; 

determining a position of the object in the user interface; and 

customizing the command response based on the position.

The method of claim 1, wherein the API response is customized based on the image by: 


determining an object in the image; 

determining a word corresponding to the object in the user interface; and 

generating the API response based on the word.
5
The method of claim 1, wherein determining the command response based on the command and the image further comprises: 

determining an object in the image; 

determining a word corresponding to the object in the user interface; and 

customizing the command response based on the word.
6
The method of claim 1, wherein the API response is customized based on the 

The method of claim 1, wherein determining the command response based on the command and the image comprises interpreting the command based on an object in the image.

The method of claim 1, wherein the command is a vocal search command, and the API request is for a voice recognition application.
7
The method of claim 1, wherein the command is a vocal search command, and the API request is for a voice recognition application.
8
The method of claim 1, further comprising transmitting, by the control circuitry, the API request from a first device to a second device.
8
The method of claim 1, further comprising transmitting, by the control circuitry, the API request from a first device to a second device.
10
The method of claim 1, wherein the image is captured prior to modifying the user interface in response to the command.
10
The method of claim 1, wherein the image is captured prior to modifying the user interface in response to the command.
11
A system for facilitating communications using application programming interfaces ("APIs"), the system comprising: 

control circuitry of a device configured to: 

generate for display a user interface on a display screen; 

receive a command while the user interface is displayed; 

capture an image of the user interface in response to receiving the command; 

generate, at the device, an application programming interface ("API") request for interpreting the command, wherein the API request includes the captured image of the user interface; 

transmit, via a network, the API request including the captured image of the user interface from the device to a server remote from the device; 

cache the captured image of the user interface in the API request; and 

input circuitry of the device configured to: 



A system for facilitating communications using application programming interfaces ("APIs"), the system comprising: 

control circuitry configured to: 

receive, from a device, via a network, at a server, an application programming interface ("API") request for interpreting a command, wherein the API request includes an image of a user interface as displayed on a display screen of the device when the command was received, wherein the server is remote from the device; 

cache, at the server, the image in the API request; 

determine, at the server, a command response based on the command and the image; and 

generate, at the server, an API response based on the command response; and 

output circuitry configured to transmit the API response from the server via the network to the device.

The system of claim 11 wherein the API response is customized based on the image.

The system of claim 11, wherein the control circuitry is further configured to: 

determine an object in the image; 

determine a context for the user interface based on the object; and 

generate the API response based on the context.
12
The system of claim 11, wherein the control circuitry is further configured to: 

determine an object in the image; 

determine a context for the user interface based on the object; and 

customize the command response based on the context.
13
The system of claim 12, wherein the control circuitry is further configured to: 

determine boundaries of objects in the image; 

match the boundaries of objects to a user interface template of a plurality of user interface templates, wherein each of the 

determine the context for the user interface based on the respective context for the user interface template.

The system of claim 12, wherein the control circuitry is further configured to: 

determine boundaries of objects in the image; 

match the boundaries of objects to a user interface template of a plurality of user interface templates, wherein each of the plurality of user interface templates corresponds to a respective context; and 

determine the context for the user interface based on the respective context for the user interface template.

The system of claim 11, wherein the control circuitry is further configured to: 

determine an object in the image; 

determine a position of the object in the user interface; and 

generate the API response based on the position.
14
The system of claim 11, wherein the control circuitry is further configured to: 

determine an object in the image; 

determine a position of the object in the user interface; and 

customize the command response based on the position.
15
The system of claim 11, wherein the control circuitry is further configured to: 

determine an object in the image; 

determine a word corresponding to the object in the user interface; and 



The system of claim 11, wherein the control circuitry is further configured to: 

determine an object in the image; 

determine a word corresponding to the object in the user interface; and 

customize the command response based on the word.

The system of claim 11, wherein the API response is customized based on the image by interpreting the command based on an object in the image.
16
The system of claim 11, wherein determining the command response based on the command and the image comprises interpreting the command based on an object in the image.
17
The system of claim 11, wherein the command is a vocal search command, and the API request is for a voice recognition application.
17
The system of claim 11, wherein the command is a vocal search command, and the API request is for a voice recognition application.
18
The system of claim 11, wherein the input circuitry is further configured to transmit the API request from a first device to a second device.
18
The system of claim 11, wherein the API request is received, by a second device, from a first device.
20
The system of claim 11, wherein the image is captured prior to modifying the user interface in response to the command.
20
The system of claim 11, wherein the image is captured prior to modifying the user interface in response to the command.
51
The method of claim 1, further comprising generating a command response based on the command and the image.
1
determining, by the control circuitry of the server, a command response based on the command and the image

The system of claim 11, wherein the control circuitry is further configured to: 

generate a command response based on the command and the image.
11
determine, at the server, a command response based on the command and the image


With respect to claim 1: Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 1 and 9 of the reference patent anticipates the features disclosed in claim 1 except for the limitation “in response to receiving the command, capturing, by the control circuitry of the device, an image of the user interface”.
However, Kam teaches:
in response to receiving the command, capturing, by the control circuitry of the device, an image of the user interface (see e.g. Kam, paragraph 99: “the content on the screen may be analyzed in response to the input user command”; and paragraph 38: “analyze content displayed on a screen of a display device, or the display 120, and generate a content analysis result. The content may include any entity displayed on the screen, such as various applications, messages, emails, documents, songs, videos, images, and other entities (e.g., text input windows, click buttons, dropdown menus, etc.)”);
The reference patent and Kam are analogous art because they are in the same field of endeavor: command processing for analyzing display images. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent with the teachings of Kam. The motivation/suggestion would be to improve image analysis process.

With respect to claims 2-8 and 10: Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 2 -8 and 10 of the reference patent anticipates the features disclosed in claims 2-8 and 10, respectively. 

With respect to claim 11: Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 11 and 19 of the reference patent anticipates the features disclosed in claim 11 except for the limitation “capture an image of the user interface in response to receiving the command”.
However, Kam teaches:
capture an image of the user interface in response to receiving the command (see e.g. Kam, paragraph 99: “the content on the screen may be analyzed in response to the input user command”; and paragraph 38: “analyze content displayed on a screen of a display device, or the display 120, and generate a content analysis result. The content may include any entity displayed on the screen, such as various applications, messages, emails, documents, songs, videos, images, and other entities (e.g., text input windows, click buttons, dropdown menus, etc.)”);
The reference patent and Kam are analogous art because they are in the same field of endeavor: command processing for analyzing display images. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent with the teachings of Kam. The motivation/suggestion would be to improve image analysis process.

With respect to claims 12-18 and 20: Although the claims at issue are not identical, they are not patentably distinct from each other because the system disclosed in claims 12 -18 and 20 of the reference patent anticipates the features disclosed in claims 12-18 and 20, respectively. 

With respect to claim 51: Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claim 1 of the reference patent anticipates the features disclosed in claim 51.

With respect to claim 52: Although the claims at issue are not identical, they are not patentably distinct from each other because the system disclosed in claim 11 of the reference patent anticipates the features disclosed in claim 52.

Response to Arguments
Applicant’s arguments with respect to the non-statutory double patenting rejections directed to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,074,104 B2 by Brewer et al.
U.S. Patent No. 9,165,207 B2 by Ruppaner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/UMUT ONAT/Primary Examiner, Art Unit 2194